Title: From James Madison to Arthur St. Clair, 6 November 1801
From: Madison, James
To: St. Clair, Arthur


Sir,Department of State: Washington, 6th Novr. 1801.
A letter has been received at this Office from the Governor of the Indiana Territory, stating that the following documents are necessary to guide him in the decisions he is authorized to make upon the claims for lands lying in that Territory; but which are now in the Office of the Secretary of the North Western Territory.
“A Book in which all the land claims of the former territory were entered seven or eight years ago under the direction of Governor Sargeant.

“One other book which contains the decisions of the Governor and the orders of survey in those cases acted on by him and a number of papers deposited in the hands of the Governor by persons who claim land under the law of the 3d of March 1791 and whose claims have not been decided on.”
As these documents relate only to titles of lands in the Indiana Territory, to promote dispatch in the decisions upon them, the President has thought fit to direct that they should for the present be deposited with the Secretary of that Territory, upon his receipt to return them to their present place of deposit, whenever he shall be duly required.
That this determination may be carried into speedy effect, I have to request you immediately to send them to the Indiana Territory by the Mail, if in your opinion it affords a safe mode of conveyance and the documents are not too cumbrous, or otherwise to employ a special Messenger to carry them thither.
I shall write to Governor Harrison and acquaint him with this arrangement. I have the honor to be, Sir, very respectfully your most Obt. Servt.
James Madison
 

   RC (OCHP: James McBride Letters). In a clerk’s hand, signed and franked by JM.


   Letter not found.


   On 7 May 1800, under the guidance of Republican congressman William Henry Harrison and over the objections of Federalist governor Arthur St. Clair, Congress had passed a bill dividing the Northwest Territory into two parts. The western, or Indiana, section was headquartered at Vincennes under Harrison, who was appointed governor. The eastern, or Ohio, section remained under the governorship of St. Clair (Beverley W. Bond, Jr., The Foundations of Ohio, vol. 1 of The History of the State of Ohio, ed. Carl Wittke [Columbus, Ohio, 1941], pp. 450–54).


   No letter from JM to Harrison on this subject has been found.

